
	
		II
		Calendar No. 119
		112th CONGRESS
		1st Session
		S. 401
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Leahy (for himself,
			 Mr. Cornyn, Mr.
			 Kirk, Mr. Whitehouse,
			 Ms. Klobuchar, Mrs. Feinstein, and Mr.
			 Blumenthal) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			July 28, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To help Federal prosecutors and investigators combat
		  public corruption by strengthening and clarifying the law.
	
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Prosecution
			 Improvements Act.
		2.Extension of
			 statute of limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3299A.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or
				1343, when charged in conjunction with section 1346 and where the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
						(3)section 1951, if
				the offense involves extortion under color of official right;
						(4)section 1952, to
				the extent that the unlawful activity involves bribery; or
						(5)section 1962, to
				the extent that the racketeering activity involves bribery chargeable under
				State law, involves a violation of section 201 or 666, section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3299A. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			3.Application of
			 mail and wire fraud statutes to licences and other intangible
			 rightsSections 1341 and 1343
			 of title 18, United States Code, are each amended by striking money or
			 property and inserting money, property, or any other thing of
			 value.
		4.Venue for Federal
			 offenses
			(a)In
			 generalThe second undesignated paragraph of section 3237(a) of
			 title 18, United States Code, is amended by adding before the period at the end
			 the following: or in any district in which an act in furtherance of the
			 offense is committed.
			(b)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
				
					3237.Offense taking
				place in more than one
				district
					.
			(c)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
				
					
						3237. Offense taking place in more than
				one
				district.
					
					.
			5.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666 of title 18, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)(B), by—
					(i)striking
			 anything of value and inserting any thing or things of
			 value; and
					(ii)striking
			 of $5,000 or more and inserting of $1,000 or
			 more;
					(B)by amending
			 paragraph (2) to read as follows:
					
						(2)corruptly gives,
				offers, or agrees to give any thing or things of value to any person, with
				intent to influence or reward an agent of an organization or of a State, local
				or Indian tribal government, or any agency thereof, in connection with any
				business, transaction, or series of transactions of such organization,
				government, or agency involving anything of value of $1,000 or
				more;
						;
				and
				(C)in the matter
			 following paragraph (2), by striking ten years and inserting
			 15 years; and
				(2)in subsection
			 (c)—
				(A)by striking
			 This section does not apply to; and
				(B)by inserting
			 before bona fide salary the following: The term
			 anything of value that is corruptly solicited, demanded, accepted
			 or agreed to be accepted in subsection (a)(1)(B) or corruptly given, offered,
			 or agreed to be given in subsection (a)(2) shall not include.
				6.Penalty for
			 section 641 violationsSection
			 641 of title 18, United States Code, is amended by striking ten
			 years and inserting 15 years.
		7.Penalty for
			 section 201(b) violationsSection 201(b) of title 18, United States
			 Code, is amended by striking fifteen years and inserting
			 20 years.
		8.Increase of
			 maximum penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a) of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(b)Promise of
			 employment for political activitySection 600 of title 18, United
			 States Code, is amended by striking one year and inserting
			 10 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18,
			 United States Code, is amended by striking one year and
			 inserting 10 years.
			(d)Intimidation To
			 secure political contributionsSection 606 of title 18, United
			 States Code, is amended by striking three years and inserting
			 10 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 10 years.
			(f)Coercion of
			 political activity by federal employeesSection 610 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			9.Addition of
			 District of Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place that term appears.
		10.Additional RICO
			 predicates
			(a)In
			 generalSection 1961(1) of
			 title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), after 473 (relating to
			 counterfeiting),; and
				(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
				(b)Conforming
			 amendmentsSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended—
				(1)by striking
			 section 641 (relating to public money, property, or records),;
			 and
				(2)by striking
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds),.
				11.Additional
			 wiretap predicatesSection
			 2516(1)(c) of title 18, United States Code, is amended by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (bribery in
			 sporting contests),.
		12.Clarification of
			 crime of illegal gratuities
			(a)DefinitionSection
			 201(a) of title 18, United States Code, is amended—
				(1)in paragraph (2),
			 by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by inserting at
			 the end the following:
					
						(4)the term
				rule or regulation means a Federal regulation or a rule of the
				House of Representatives and the Senate, including those rules and regulations
				governing the acceptance of campaign
				contributions.
						.
				(b)ClarificationSection 201(c)(1) of title 18, United
			 States Code, is amended—
				(1)by striking the
			 matter before subparagraph (A) and inserting otherwise than as provided
			 by law for the proper discharge of official duty, or by rule or
			 regulation—;
				(2)in subparagraph
			 (A), by inserting after , or person selected to be a public
			 official, the following: for or because of the official’s or
			 person’s official position, or for or because of any official act performed or
			 to be performed by such public official, former public official, or person
			 selected to be a public official; and
				(3)in subparagraph
			 (B)—
					(A)by striking
			 otherwise than as provided by law for the proper discharge of official
			 duty,; and
					(B)by striking all
			 after anything of value personally and inserting for or
			 because of the official’s or person’s official position, or for or because of
			 any official act performed or to be performed by such official or
			 person;.
					13.Clarification of
			 definition of official ActSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term official act means
				any action within the range of official duty, and any decision or action on any
				question, matter, cause, suit, proceeding or controversy, which may at any time
				be pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit. An official act can be a single act, more than one act, or a course of
				conduct.
				.
		14.Clarification of
			 course of conduct briberySection 201 of title 18, United States Code,
			 is amended—
			(1)in subsection (b),
			 by striking anything of value each place it appears and
			 inserting any thing or things of value; and
			(2)in subsection (c),
			 by striking anything of value each place it appears and
			 inserting any thing or things of value.
			15.Expanding venue
			 for perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended to read as follows:
				
					(i)A prosecution under section 1503, 1504,
				1505, 1508, 1509, 1510, or this section may be brought in the district in which
				the conduct constituting the alleged offense occurred or in which the official
				proceeding (whether or not pending or about to be instituted) was intended to
				be
				affected.
					.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						1624.VenueA prosecution under section 1621(1), 1622
				(in regard to subornation of perjury under 1621(1)), or 1623 of this title may
				be brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				16.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission shall review and amend its guidelines
			 and its policy statements applicable to persons convicted of an offense under
			 sections 201, 641, and 666 of title 18, United States Code, in order to reflect
			 the intent of Congress that such penalties be increased in comparison to those
			 currently provided by the guidelines and policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’ intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a), the incidence of such offenses, and the need for an effective deterrent
			 and appropriate punishment to prevent such offenses;
				(2)consider the
			 extent to which the guidelines may or may not appropriately account for—
					(A)the potential and
			 actual harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the
			 offense was committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
					(E)the extent to
			 which the offense represented an abuse of trust by the offender and was
			 committed in a manner that undermined public confidence in the Federal, State,
			 or local government; and
					(F)whether the
			 violation was intended to or had the effect of creating a threat to public
			 health or safety, injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				17.Permitting the
			 disclosure of information regarding potential criminal activity to appropriate
			 law enforcement authoritiesSection 360(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (2), by striking “or” after
			 the semicolon;
			(2)in paragraph (3), by striking the period
			 and inserting “; or”; and
			(3)by inserting after paragraph (3) the
			 following:
				
					(4)disclosure of information regarding a
				potential criminal offense may be made to the United States Department of
				Justice, a Federal, State, or local grand jury, or Federal, State, or local law
				enforcement
				agents.
					.
			
	
		1.Short titleThis Act may be cited as the
			 Public Corruption Prosecution
			 Improvements Act.
		2.Extension of statute of
			 limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3299A.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official;
						(3)section 1951, if the
				offense involves extortion under color of official right;
						(4)section 1952, to the
				extent that the unlawful activity involves bribery; or
						(5)section 1962, to the
				extent that the racketeering activity involves bribery chargeable under State
				law, involves a violation of section 201 or 666, section 1341 or 1343, when
				charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3299A. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			3.Application of mail and
			 wire fraud statutes to licences and other intangible rightsSections 1341 and 1343 of title 18, United
			 States Code, are each amended by striking money or property and
			 inserting money, property, or any other thing of value.
		4.Venue for Federal
			 offenses
			(a)In
			 generalThe second undesignated paragraph of section 3237(a) of
			 title 18, United States Code, is amended by adding before the period at the end
			 the following: or in any district in which an act in furtherance of the
			 offense is committed.
			(b)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
				
					3237.Offense taking place
				in more than one
				district
					.
			(c)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
				
					
						3237. Offense taking place in more than one
				district.
					
					.
			5.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666 of title 18, United States Code,
			 is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(B),
			 by—
					(i)striking anything
			 of value and inserting any thing or things of value;
			 and
					(ii)striking of
			 $5,000 or more and inserting of $1,000 or more;
					(B)by amending paragraph (2)
			 to read as follows:
					
						(2)corruptly gives, offers,
				or agrees to give any thing or things of value to any person, with intent to
				influence or reward an agent of an organization or of a State, local or Indian
				tribal government, or any agency thereof, in connection with any business,
				transaction, or series of transactions of such organization, government, or
				agency involving any thing or things of value of $1,000 or
				more;
						;
				and
				(C)in the matter following
			 paragraph (2), by striking ten years and inserting 20
			 years; and
				(2)in subsection (c)—
				(A)by striking This
			 section does not apply to; and
				(B)by inserting before
			 bona fide salary the following: The term any thing
			 or things of value that is corruptly solicited, demanded, accepted or
			 agreed to be accepted in subsection (a)(1)(B) or corruptly given, offered, or
			 agreed to be given in subsection (a)(2) shall not include.
				6.Penalty for section 641
			 violationsSection 641 of
			 title 18, United States Code, is amended by striking ten years
			 and inserting 20 years.
		7.Penalty for section 201
			 violationsSection 201 of
			 title 18, United States Code, is amended—
			(1)in subsection (b), by striking
			 fifteen years and inserting 20 years; and
			(2)in subsection (c), by
			 striking two years and inserting 5 years.
			8.Increase of maximum
			 penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a) of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(b)Promise of employment
			 for political activitySection 600 of title 18, United States
			 Code, is amended by striking one year and inserting 10
			 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18,
			 United States Code, is amended by striking one year and
			 inserting 10 years.
			(d)Intimidation To secure
			 political contributionsSection 606 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 10 years.
			(f)Coercion of political
			 activity by federal employeesSection 610 of title 18, United States
			 Code, is amended by striking three years and inserting 10
			 years.
			9.Addition of District of
			 Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place that term appears.
		10.Additional RICO
			 predicates
			(a)In
			 generalSection 1961(1) of
			 title 18, United States Code, is amended—
				(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), after 473 (relating to
			 counterfeiting),;
				(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),; and
				(3)by inserting
			 section 1031 (relating to major fraud against the United
			 States), before section 1084.
				(b)Conforming
			 amendmentsSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended—
				(1)by striking
			 section 641 (relating to public money, property, or records),;
			 and
				(2)by striking
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds),.
				11.Additional wiretap
			 predicatesSection 2516(1)(c)
			 of title 18, United States Code, is amended—
			(1)by inserting section 641 (relating
			 to embezzlement or theft of public money, property, or records), section 666
			 (relating to theft or bribery concerning programs receiving Federal
			 funds), after section 224 (bribery in sporting
			 contests),; and
			(2)by inserting
			 section 1031 (relating to major fraud against the United
			 States), before section 1032.
			12.Clarification of crime
			 of illegal gratuities
			(a)DefinitionSection
			 201(a) of title 18, United States Code, is amended—
				(1)in paragraph (2), by
			 striking and after the semicolon;
				(2)in paragraph (3), by
			 striking the period and inserting ; and; and
				(3)by inserting at the end
			 the following:
					
						(4)the term rule or
				regulation means a Federal regulation or a rule of the House of
				Representatives or the Senate, including those rules and regulations governing
				the acceptance of gifts and campaign
				contributions.
						.
				(b)ClarificationSection 201(c)(1) of title 18, United
			 States Code, is amended—
				(1)by striking the matter
			 before subparagraph (A) and inserting otherwise than as provided by law
			 for the proper discharge of official duty, or by rule or
			 regulation—;
				(2)in subparagraph (A), by
			 inserting after , or person selected to be a public official,
			 the following: for or because of the official’s or person’s official
			 position, or for or because of any official act performed or to be performed by
			 such public official, former public official, or person selected to be a public
			 official; and
				(3)in subparagraph
			 (B)—
					(A)by striking
			 otherwise than as provided by law for the proper discharge of official
			 duty,; and
					(B)by striking all after
			 anything of value personally and inserting for or because
			 of the official’s or person’s official position, or for or because of any
			 official act performed or to be performed by such official or
			 person;.
					13.Clarification of
			 definition of official ActSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term official act means
				any action within the range of official duty, and any decision or action on any
				question, matter, cause, suit, proceeding or controversy, which may at any time
				be pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit. An official act can be a single act, more than one act, or a course of
				conduct.
				.
		14.Clarification of course
			 of conduct briberySection 201
			 of title 18, United States Code, is amended—
			(1)in subsection (b), by
			 striking anything of value each place it appears and inserting
			 any thing or things of value; and
			(2)in subsection (c), by
			 striking anything of value each place it appears and inserting
			 any thing or things of value.
			15.Expanding venue for
			 perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended to read as follows:
				
					(i)A prosecution under section 1503, 1504,
				1505, 1508, 1509, 1510, or this section may be brought in the district in which
				the conduct constituting the alleged offense occurred or in which the official
				proceeding (whether or not pending or about to be instituted) was intended to
				be
				affected.
					.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						1624.VenueA prosecution under section 1621(1),
				1621(2), 1622 (in regard to subornation of perjury under 1621(1)), or 1623 of
				this title may be brought in the district in which the oath, declaration,
				certificate, verification, or statement under penalty of perjury is made or in
				which a proceeding takes place in connection with the oath, declaration,
				certificate, verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				16.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to Sentencing
			 CommissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 review and amend its guidelines and its policy statements applicable to persons
			 convicted of an offense under sections 201, 641, and 666 of title 18, United
			 States Code, in order to reflect the intent of Congress that such penalties be
			 increased in comparison to those currently provided by the guidelines and
			 policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’ intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a), the incidence of such offenses, and the need for an effective deterrent
			 and appropriate punishment to prevent such offenses;
				(2)consider the extent to
			 which the guidelines may or may not appropriately account for—
					(A)the potential and actual
			 harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the offense was
			 committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the defendant
			 acted with intent to cause either physical or property harm in committing the
			 offense;
					(E)the extent to which the
			 offense represented an abuse of trust by the offender and was committed in a
			 manner that undermined public confidence in the Federal, State, or local
			 government; and
					(F)whether the violation was
			 intended to or had the effect of creating a threat to public health or safety,
			 injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				17.Permitting the
			 disclosure of information regarding potential criminal activity to appropriate
			 law enforcement authoritiesSection 360(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (2), by striking “or” after
			 the semicolon;
			(2)in paragraph (3), by striking the period
			 and inserting “; or”; and
			(3)by inserting after paragraph (3) the
			 following:
				
					(4)such disclosure of information regarding a
				potential criminal offense is made to the United States Department of Justice,
				a Federal, State, or local grand jury, or Federal, State, or local law
				enforcement
				agents.
					.
			18.Definition of
			 scheme or artifice to defraud
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting after section 1346 the
			 following:
				
					1346A.Additional
				definition of scheme or artifice to defraud
						(a)In
				generalFor purposes of this chapter, the term scheme or
				artifice to defraud also includes a scheme or artifice by a public
				official to engage in undisclosed self-dealing.
						(b)DefinitionsIn
				this section—
							(1)the term material
				information includes information—
								(A)regarding a financial
				interest described in clauses (i) through (vi) of paragraph (3)(A); and
								(B)regarding the
				association, connection, or dealings by a public official with an individual,
				business, or organization as described in clauses (iii) through (vi) of
				paragraph (3)(A);
								(2)the term official
				act—
								(A)includes any act within
				the range of official duty, and any decision or action on any question, matter,
				cause, suit, proceeding, or controversy, which may at any time be pending, or
				which may by law be brought before any public official, in such public
				official’s official capacity or in such official’s place of trust or profit;
				and
								(B)can be a single act, more
				than 1 act, or a course of conduct;
								(3)the term public
				official means an officer, employee, or elected or appointed
				representative, or person acting for or on behalf of the United States, a
				State, or subdivision of a State, or any department, agency, or branch thereof,
				in any official function, under or by authority of any such department, agency,
				or branch of government; and
							(4)the term
				undisclosed self-dealing means—
								(A)the performance of an
				official act by a public official for the purpose, in whole or in material
				part, of furthering or benefitting a financial interest of—
									(i)the public
				official;
									(ii)the spouse or minor
				child of the public official;
									(iii)a general partner of
				the public official;
									(iv)a business or
				organization in which the public official is serving as an employee, officer,
				director, trustee, or general partner;
									(v)an individual, business,
				or organization with whom the public official is negotiating for, or has any
				arrangement concerning, prospective employment or financial compensation;
				or
									(vi)individual, business, or
				organization from whom the public official has received any thing or things of
				value, otherwise than as provided by law for the proper discharge of official
				duty, or by rule or regulation; and
									(B)the knowing
				falsification, concealment, or covering up of material information by a public
				official that is required to be disclosed by any Federal, State, or local
				statute, rule, regulation, or charter applicable to the public official, or the
				knowing failure of a public official to disclose material information in a
				manner that is required by any Federal, State, or local statute, rule,
				regulation, or charter applicable to the public
				official.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 63 is
			 amended by inserting after the item relating to section 1346 the
			 following:
				
					
						1346A. Additional definition of
				scheme or artifice to
				defraud.
					
					.
			19.Certifications
			 regarding appeals by United StatesSection 3731 of title 18, United States
			 Code, is amended, in the second undesignated paragraph, by inserting after
			 United States attorney the following: , Deputy Attorney
			 General, Assistant Attorney General, or the Attorney General.
		
	
		July 28, 2011
		Reported with an amendment
	
